EXAMINER’S COMMENTS
	This Office Action is to review the IDS submitted by the applicant on 2/7/2022 after the Notice of Allowance was mailed. The IDS was considered and discussed with the applicant in details, see attached interview summary, the cited references do not overcome the previous allowance because none of the references discloses that the first support strip extends along the palmer side of the little finger of the wearer in the mounted position as claimed. The Notice of Allowance mailed on 2/7/2022 is valid.


Claims 1-13 and 15-18 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KHALED ANNIS/Primary Examiner, Art Unit 3732